Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated July 12, 1971 and made after a hearing, which suspended petitioner’s motor vehicle inspection station license for 60 days. Petition granted to the extent that the determination is modified, on the law, by reducing the period of suspension to the time during which the suspension was in actual effect, i.e., the number of days before the suspension became stayed by orders of the court, made in this proceeding. As so modified, determination confirmed, without costs. The findings of respondent are supported by the record, but under the circumstances of this case the penalty was excessive and its imposition was an abuse of discretion. The inspection in question was not performed in a negligent manner and there have been no prior findings of violations in petitioner’s seven years of business. Rabin, P. J., Hopkins, Martuseello, Christ and Brennan, JJ., concur.